Title: From Thomas Jefferson to David Ramsay, 10 July 1786
From: Jefferson, Thomas
To: Ramsay, David



Sir
Paris July 10. 1786.

I am honoured with your letter of May 3. and obliged by your kind notice of what I had written on the subject of my own state. If I have any merit from it, it is in being fully sensible of it’s imperfections.—It is time you should hear something of a much more important work, that written by yourself. The translation and printing go on slowly. I do not think they are half finished. The Marquis de Chastellux thinks it well translated. The circumstance which renders the delay more interesting to you is that the twelvemonth’s credit which the bookseller has for the money to be paid you, counts from the time of publication. I had no idea that the interval between the commencement and completion of the work would have been so long. Dilly being afraid to sell your book in London, and Dr. Bancroft informing me he was about to gut it in order to accomodate it to the English pride and palate, I have written to Colo. Smith to endeavor to prevent it’s being done till your consent can be obtained. It has been read in the original, in it’s present state, by many here and is highly esteemed. I am of opinion we can sell it here, even to the English themselves, as the Diligence furnishes a weekly conveyance from here to London which will not add above 6d. to the price. I have therefore desired Colo. Smith to send 50. copies here, and to advertize in the London papers the address of the Bookseller here who will furnish them, and the conveyance by which they may be obtained. We shall see by the sale of these whether we may hope to sell the rest of the impression here. I should be sorry that any circumstances should occasion the disguising those truths which it equally concerns our honour and the just infamy of our enemies to have handed down to posterity in their true light. I thank you for your undertaking as to the plants I wrote for, and venture to repeat my sollicitations of your attention to them. I have the honour to be with the most perfect respect, Sir, your most obedient & most humble servant,

Th: Jefferson

